Per Curiam.
On March 17, 1938, the respondent was duly convicted in the District Court of the United States for the Southern District of New York of the crimes of conspiring to conceal and concealing assets from a receiver in bankruptcy in violation of subdivision (b) of section 52 of title 11 and sections 550 and 88 of title 18 of the United States Code. Said crimes are felonies.
Pursuant to section 477 and subdivision 3 of section 88 of the Judiciary Law, the respondent, therefore, should be disbarred.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent disbarred.